Title: To James Madison from John Dawson, 2 March 1803 (Abstract)
From: Dawson, John
To: Madison, James


2 March 1803. “The Danish claim is referrd to Morris, Tracy and Jackson, and I suspect will be lost if not explaind by you to some of our friends.”
  

   
   RC (DLC). 1 p. Dated “Wednesday.” Date here assigned on the basis of internal evidence.



   
   On 2 Mar. Gouverneur Morris, Uriah Tracy, and James Jackson were constituted a Senate committee to report on the act allowing restitution to the owners of the Hendrick (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 265).


